ON REHEARING
PER CURIAM.
Rehearing granted and prior judgment in the captioned matter rendered March 26, 1985 dismissing the defendants’ appeal is recalled and set aside and this matter is remanded to the trial court for the purpose of having that court conduct a hearing to determine (1) on what date the appellants’ Motion For An Appeal was received in the Clerk of Court's office for the City Court of Lafayette; and, (2) if received on or prior to September 17, 1984, why such order was not signed until September 18, 1984.
For these reasons, the above captioned appeal is hereby remanded to the City *148Court of Lafayette, Louisiana for the purpose of having that court conduct a hearing in accordance with this order.
The right is reserved to the appellee to again re-urge its Motion to Dismiss this appeal following such hearing and refiling of the appeal with this court if it so chooses.
See: Shaw v. LA. Department of Education, 366 So.2d 1070 (La.App. 3rd Cir., 1979); Appeal after remand, 377 So.2d 492 (La.App. 3rd Cir., 1979); writ denied 379 So.2d 15 (La.1980).